DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because applicant is reminded of the proper language and format for an abstract of the disclosure.  Correction is required.  See MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. This abstract exceeds the 50-150 word requirement outlined in MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 5 paragraph 27 recites “e.g., the pattern 108 shown in figures 3 and 5, etc.” however pattern 108 is not shown in figure 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (US Patent No. 8267188 B2; hereinafter Nicholson) in view of Montero Sanjuan et al. (US Patent Application Publication No. 2008/0077276 A1; hereinafter Montero Sanjuan).

Regarding claim 1, Nicholson teaches a drilling end effector for drilling a workpiece comprising:
A chuck configured to hold a drilling tool (Nicholson Fig. 4; chuck 34 receives drill bit 36).
A nosepiece configured to at least partially surround the drilling tool when the drilling tool is held by the chuck (Nicholson Fig. 4; foot plate 108 surrounds the drill bit 36 which is held by the chuck 34).
The nosepiece comprising an end portion (Nicholson Fig. 4; end portion of foot plate 108)
The nosepiece comprising at least one suction cup and at least one suction feed line (Nicholson Fig. 4B Attached; foot plate 108 comprising suction pad 110 and feed portion 300 attached to vacuum source (not shown) through ports 112).
The at least one suction cup being fluidly connected to the at least one suction feed line
The at least one suction feed line being configured to be fluidly connected to a suction system (Nicholson Col. 8 lines 2-6; i.e., The foot plate 108 is provided with a number of suction pads 110, selectively supplied with a vacuum source (not shown) to ports 112 and by means of which the pads 110 may be applied to and held in contact with a substrate or workpiece (not shown)).
Nicholson does not teach wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface, however Montero Sanjuan teaches:
Wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface (Montero Sanjuan Fig. 5E; suction pad 6 engages with the workpiece surface thereby holding the end portion (foot 9) of the noisepiece (foot 9 and tilting support 7)) on the workpiece surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling end effector of Nicholson to have further incorporated the ability to hold the end portion of nosepiece on the workpiece surface, as taught by Montero Sanjuan. Doing so would provide an additional support for gripping and drilling on a workpiece (Sanjuan Paragraph 0047; i.e., the said foot 9 is located between the two suction pads 6 of the leg and designed and arranged for resting on the work surface S when the two suction pads 6 of the leg are in contact and coupled to the work surface S).

    PNG
    media_image1.png
    532
    658
    media_image1.png
    Greyscale


Regarding claim 2, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
Wherein the end portion of the nosepiece comprises the at least one suction cup (Nicholson Fig. 4; end portion of foot plate 108 comprising suction pad 110).

Regarding claim 3, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
Wherein the end portion of the nosepiece comprises an end surface that is configured to face the workpiece surface of the workpiece during drilling of the workpiece (Nicholson Fig. 4; bottom surface of foot plate 108 faces the workpiece surface).
The end surface of the nosepiece comprising the at least one suction cup (Nicholson Fig. 4; bottom surface of foot plate 108 comprising suction pad 110).

Regarding claim 4, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
The end surface of the nosepiece comprising the at least one suction cup (Nicholson Fig. 4; bottom surface of foot plate 108 comprising suction pad 110).
Wherein the at least one suction cup is at least partially recessed into the end surface (Nicholson Fig. 4; suction pad 110 is partially recessed into bottom surface of foot plate 108).
Nicholson does not teach wherein the end portion of the nosepiece comprises an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece, however Montero Sanjuan teaches:
Wherein the end portion of the nosepiece comprises an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece (Montero Sanjuan Fig. 5E; foot 9 is configured to engage in physical contact with the workpiece surface during drilling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling end effector of Nicholson to have further included the end portion of the nosepiece to comprise an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece, as taught by Montero Sanjuan. Doing so would provide an additional support for gripping and drilling on a workpiece 

Regarding claim 5, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
The end portion of the nosepiece comprising the at least one suction cup such that the at least one suction cup is positioned alongside the end surface of the nosepiece (Nicholson Fig. 4; suction pad 110 is positioned alongside the bottom surface of foot plate 108).
Nicholson does not teach wherein the end portion of the nosepiece comprises an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece, however Montero Sanjuan teaches:
Wherein the end portion of the nosepiece comprises an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece (Montero Sanjuan Fig. 5E; foot 9 is configured to engage in physical contact with the workpiece surface during drilling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling end effector of Nicholson to have further included wherein the end portion of the nosepiece comprises an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece as taught by Montero Sanjuan. Doing so would provide an additional support for gripping and drilling on a workpiece (Sanjuan Paragraph 0047; i.e., the said foot 9 is located between the two suction pads 6 of the leg and designed and arranged for resting on the work surface S when the two suction pads 6 of the leg are in contact and coupled to the work surface S).

Regarding claim 6, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
Wherein the at least one suction feed line is at least partially embedded within a body of the nosepiece (Nicholson Fig. 4; port 112 is partially embedded within a body of foot plate 108).

Regarding claim 7, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
Wherein the at least one suction cup comprises a plurality of suction cups and the at least one suction feed line comprises a plurality of suction feed lines (Nicholson Fig. 4B; multiple suction pads 110, each of which have their own feed portion 300 attached to vacuum source (not shown) through ports 112).
Each of the plurality of suction cups being configured to be independently fluidly connected to the suction system through a corresponding one of the plurality of suction feed lines (Nicholson Fig. 4B; multiple suction pads 110, each of which have their own feed portion 300 attached to vacuum source (not shown) through ports 112).

Regarding claim 8, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
Wherein the at least one suction cup comprises a plurality of suction cups fluidly connected to each other and the at least one suction feed line (Nicholson Fig. 4B; multiple suction pads 110, each of which are connected to their own feed portion 300 and are connected to a vacuum source (not shown) through ports 112).


A camera configured to acquire an image of the workpiece surface that is configured to indicate whether the drilling tool is aligned with a target drilling location (Nicholson Col. 8 lines 35-39; i.e., by virtue of the potential inaccuracies of the positioning system, the exact position of the drill bit 36 with respect to the workpiece may not precisely be where it is wanted. An optical positioning system (not shown) might verify this).

Regarding claim 11, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson also teaches:
Wherein the drilling end effector is configured to be held by an articulated robot arm (Nicholson Col. 5 lines 41-46; i.e., when both aspects of the present invention are employed, a tool, especially a drill, can be provided with a compact structure for disposition on the end of a robotic arm that is insufficiently rigid to constitute a reaction member for the tool, but is sufficiently flexible and slender to penetrate hard-to-reach places).

Regarding claim 12, Nicholson teaches a drilling system for drilling a workpiece comprising:
A drilling platform (Nicholson Col. 5 lines 41-46; i.e., when both aspects of the present invention are employed, a tool, especially a drill, can be provided with a compact structure for disposition on the end of a robotic arm that is insufficiently rigid to constitute a reaction member for the tool, but is sufficiently flexible and slender to penetrate hard-to-reach places).
A drilling end effector configured to be held by the drilling platform (Nicholson Col. 5 lines 41-46; i.e., when both aspects of the present invention are employed, a tool, especially a drill, can be provided with a compact structure for disposition on the end of a robotic arm that is 
A chuck configured to hold a drilling tool (Nicholson Fig. 4; chuck 34 receives drill bit 36).
A nosepiece configured to at least partially surround the drilling tool when the drilling tool is held by the chuck (Nicholson Fig. 4; foot plate 108 surrounds the drill bit 36 which is held by the chuck 34).
The nosepiece comprising an end portion (Nicholson Fig. 4; end portion of foot plate 108).
The nosepiece comprising at least one suction cup and at least one suction feed line (Nicholson Fig. 4B Attached; foot plate 108 comprising suction pad 110 and feed portion 300 attached to vacuum source (not shown) through ports 112).
The at least one suction cup being fluidly connected to the at least one suction feed line (Nicholson Col. 8 lines 2-6; i.e., The foot plate 108 is provided with a number of suction pads 110, selectively supplied with a vacuum source (not shown) to ports 112 and by means of which the pads 110 may be applied to and held in contact with a substrate or workpiece (not shown)).
The at least one suction feed line being configured to be fluidly connected to a suction system (Nicholson Col. 8 lines 2-6; i.e., The foot plate 108 is provided with a number of suction pads 110, selectively supplied with a vacuum source (not shown) to ports 112 and by means of which the pads 110 may be applied to and held in contact with a substrate or workpiece (not shown)).
Nicholson does not teach wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface, however Montero Sanjuan teaches:
Wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface (Montero Sanjuan Fig. 5E; suction pad 6 engages with the workpiece surface thereby holding the end portion (foot 9) of the noisepiece (foot 9 and tilting support 7)) on the workpiece surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling end effector of Nicholson to have further incorporated the ability to hold the end portion of nosepiece on the workpiece surface, as taught by Montero Sanjuan. Doing so would provide an additional support for gripping and drilling on a workpiece (Sanjuan Paragraph 0047; i.e., the said foot 9 is located between the two suction pads 6 of the leg and designed and arranged for resting on the work surface S when the two suction pads 6 of the leg are in contact and coupled to the work surface S).

Regarding claim 13, Nicholson in view of Montero Sanjuan teach the drilling system of claim 12. Nicholson also teaches:
Wherein the end portion of the nosepiece comprises the at least one suction cup (Nicholson Fig. 4; end portion of foot plate 108 comprising suction pad 110).

Regarding claim 14, Nicholson in view of Montero Sanjuan teach the drilling system of claim 12. Nicholson also teaches:
Wherein the end portion of the nosepiece comprises an end surface that is configured to face the workpiece surface of the workpiece during drilling of the workpiece (Nicholson Fig. 4; bottom surface of foot plate 108 faces the workpiece surface).
The end surface of the nosepiece comprising the at least one suction cup (Nicholson Fig. 4; bottom surface of foot plate 108 comprising suction pad 110).

The end surface of the nosepiece comprising the at least one suction cup (Nicholson Fig. 4; bottom surface of foot plate 108 comprising suction pad 110).
Wherein the at least one suction cup is at least partially recessed into the end surface (Nicholson Fig. 4; suction pads 110 are recessed into foot plate 108).
Nicholson does not teach the end portion of the nosepiece comprises an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece, however Montero Sanjuan teaches:
The end portion of the nosepiece comprises an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece (Montero Sanjuan Fig. 5E; foot 9 is configured to engage in physical contact with the workpiece surface during drilling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling end effector of Nicholson to have further incorporated he end portion of the nosepiece comprising an end surface that is configured to engage in physical contact with the workpiece surface of the workpiece during drilling of the workpiece, as taught by Montero Sanjuan. Doing so would provide an additional support for gripping and drilling on a workpiece (Sanjuan Paragraph 0047; i.e., the said foot 9 is located between the two suction pads 6 of the leg and designed and arranged for resting on the work surface S when the two suction pads 6 of the leg are in contact and coupled to the work surface S).

Regarding claim 16, in view of Montero Sanjuan teach the drilling system of claim 12. Nicholson also teaches:
Wherein the at least one suction feed line is at least partially embedded within a body of the nosepiece (Nicholson Fig. 4B Attached; feed portion 300 attached to vacuum source (not shown) through ports 112 is embedded within the body of foot plate 108).

Regarding claim 18, Nicholson in view of Montero Sanjuan teach the drilling system of claim 12. Nicholson also teaches:
Wherein the drilling platform comprises an articulated robot arm (Nicholson Col. 5 lines 41-46; i.e., when both aspects of the present invention are employed, a tool, especially a drill, can be provided with a compact structure for disposition on the end of a robotic arm that is insufficiently rigid to constitute a reaction member for the tool, but is sufficiently flexible and slender to penetrate hard-to-reach places).

Regarding claim 19, Nicholson teaches a drilling end effector for drilling a workpiece comprising:
A chuck configured to hold a drilling tool (Nicholson Fig. 4; chuck 34 receives drill bit 36).
A nosepiece configured to at least partially surround the drilling tool when the drilling tool is held by the chuck (Nicholson Fig. 4; foot plate 108 surrounds the drill bit 36 which is held by the chuck 34).
The nosepiece comprising an end portion that includes an end surface that is configured to face the workpiece surface during drilling of the workpiece (Nicholson Fig. 4; bottom surface of foot plate 108 faces the workpiece surface).
The nosepiece comprising at least one suction feed line
The end surface of the end portion of the nosepiece comprising the at least one suction cup (Nicholson Fig. 4; end portion of foot plate 108 comprising suction pad 110).
The at least one suction cup being fluidly connected to the at least one suction feed line (Nicholson Col. 8 lines 2-6; i.e., The foot plate 108 is provided with a number of suction pads 110, selectively supplied with a vacuum source (not shown) to ports 112 and by means of which the pads 110 may be applied to and held in contact with a substrate or workpiece (not shown)).
The at least one suction feed line being configured to be fluidly connected to a suction system (Nicholson Col. 8 lines 2-6; i.e., The foot plate 108 is provided with a number of suction pads 110, selectively supplied with a vacuum source (not shown) to ports 112 and by means of which the pads 110 may be applied to and held in contact with a substrate or workpiece (not shown)).
The nosepiece further comprising a suction tube configured to collect chips during drilling of the workpiece (Nicholson Col. 9 lines 30-33; i.e., various conduits may be provided, one to supply cooling and lubricating medium to the drill bit, and another to collect used medium, as well as cuttings swarf from the drilling operation).
Nicholson does not teach wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface, however Montero Sanjuan teaches:
Wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface (Montero Sanjuan Fig. 5E; suction pad 6 engages with the workpiece surface thereby holding the end portion (foot 9) of the noisepiece (foot 9 and tilting support 7)) on the workpiece surface).


Regarding claim 20, Nicholson in view of Montero Sanjuan teach the drilling system of claim 12. Nicholson also teaches:
Wherein the at least one suction cup is at least partially recessed into the end surface (Nicholson Fig. 4; suction pads 110 are recessed into foot plate 108).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson in view of Montero Sanjuan and in further view of Soulie et al. (US Patent Application Publication No. 2021/0284359 A1; hereinafter Soulie).

Regarding claim 10, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 1. Nicholson in view of Montero Sanjuan do not teach wherein the at least one suction cup comprises at least one strain gauge, however Soulie teaches:
Wherein the at least one suction cup comprises at least one strain gauge (Soulie Paragraphs 0073 & 0075; i.e., the three bearers 44, 46, 48 are equipped with strain gauges 44A, 46A, 48A…the bearers 44, 46, 48 are situated respectively in the middle of three of the suction cups 70 when viewed in the direction Z).


Regarding claim 17, Nicholson in view of Montero Sanjuan teach the drilling end effector of claim 12. Nicholson in view of Montero Sanjuan to not teach wherein the at least one suction cup comprises at least one strain gauge, however Soulie teaches:
Wherein the at least one suction cup comprises at least one strain gauge (Soulie Paragraphs 0073 & 0075; i.e., the three bearers 44, 46, 48 are equipped with strain gauges 44A, 46A, 48A…the bearers 44, 46, 48 are situated respectively in the middle of three of the suction cups 70 when viewed in the direction Z).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling end effector of Nicholson to have further incorporated the at least one suction cup to comprise at least one strain gauge, as taught by Soulie. Doing so would assure the proper pressure is placed on the workpiece so as to not break the piece (Soulie Paragraph 0031; i.e., the bearers are respectively equipped with strain gauges designed to measure pressure forces exerted respectively by the bearers on the surface that is to be machined).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./               Examiner, Art Unit 3652